DETAILED ACTION
                                       Claim Rejections - 35 USC §102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sate or otherwise available to the public before the effective filing date of the claimed Invention,
2.	Claims 18, 21, 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael P. Ruffini (US 9832501).
As per claim 18, Ruffini teaches "a method comprising:
"determining a plurality of users associated with a content service account.” (col 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
"causing display, for a program guide, of a graphic representation of content,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
"determining, tor each of the plurality of users, a corresponding progress through the content,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
"comparing a progress, through the content, by a first user of the plurality of users to a progress, through the content, by a second user of the plurality of users,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24); and

As per claim 21, Ruffini further shows "wherein the comparing comprises determining that the progress by the first user is behind the progress by the second user, wherein the content recommendation comprises a recommendation, to the second user, not to begin playback of a portion of the content that is subsequent to the progress by the second user,“(col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 24, Ruffini further shows "causing display of a status bar indicating a progress by at least one of the plurality of users," (col, 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 25, Ruffini further shows "wherein the comparing comprises determining that the progress by the first user is behind the progress by the second user, and wherein the content recommendation comprises: a reminder for the first user to view the content to catch up to the second user," (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 26, Ruffini further shows "wherein the content comprises a series of episodes, and the method further comprises determining the content recommendation by:
"determining that the progress by the first user through the series of episodes is behind the progress of the second user through the series of episodes is behind the progress of 
“determining a latest watched episode, of the series of episodes, that the first user has watched,” (col. 3 lines 8-24, cob 12 lines 42-80, col. 9 lines 8-24); and
“limiting the content recommendation to a maximum number of episodes subsequent to the latest watched episode,” (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 27, Ruffini further shows “determining a least progress of the progresses of the plurality of users, wherein the content recommendation comprises a recommendation to begin playback of the content at a start point that is based on the least progress," (col. 3 lines 8-24, col. 12 lines 42-80, col, 9 lines 8-24).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 22-23, 41-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruffini (US 9832501) in view of Kardatzke (US-8943529-B2).
As per claim 22, Ruffins teaches “causing display of the first portion of the social media page associated with the first user,” (col. 3 lines 30-50).

	Kardatzke, however, teaches with respect to social media sources, the content management application can access a social media source and social media information associated with the user and, upon analyzing the recording requests, recorded content, and/or viewing status of recorded content on a digital video recorder or any other suitable storage device, can inhibit the presentation of spoiler content (blocking content) in the form of social messaging to the user on the television display device or any other device (e.g., a mobile device, a tablet computing device, or a second screen device connected to the television device) [col. 6 lines 35-col. 7 lines 3, col. 10 lines 4-25].
Accordingly, in the same field of endeavor, (identifying content presented on the channel, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Ruffini with the teaching of Kardatzke by using the spoiling method to block the certain media content in order to protect the privacy of the users.
	As per claim 23, Ruffins teaches “determining a group of users associated with a content service account.

	Kardatzke, however, teaches with respect to social media sources, the content management application can access a social media source and social media information associated with the user and, upon analyzing the recording requests, recorded content, and/or viewing status of recorded content on a digital video recorder or any other suitable storage device, can inhibit the presentation of spoiler content (blocking content) in the form of social messaging to the user on the television display device or any other device (e.g., a mobile device, a tablet computing device, or a second screen device connected to the television device) [col. 6 lines 35-col. 7 lines 3, col. 10 lines 4-25].
Accordingly, in the same field of endeavor, (identifying content presented on the channel, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Ruffini with the teaching of Kardatzke by using the spoiling method to block the certain media content in order to protect the privacy of the users.
As per claim 41, Ruffini teaches “a method comprising";
"determining a plurality of users associated with a content service account," (col. 12 lines 42-80, col, 9 lines 8-24);

"determining, for each of the plurality of users, a corresponding playback progress through the content,” (col, 3 lines 30-50, col. 12 lines 42-80, col, 9 lines 8-24);
"based on a playback progress by a first user of the plurality of users, selecting, for display,  a first portion of a social media page associated with the first user and associated with the content,” (col, 3 lines 30-50, col. 12 lines 42-80, col, 9 lines 8-24); and
 “causing display of the first portion of the social media page associated with the first user,” (col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24).
Ruffini does not appear to expressly disclose “blocking, from display to the first user, a second portion of the social media page”.
	Kardatzke, however, teaches with respect to social media sources, the content management application can access a social media source and social media information associated with the user and, upon analyzing the recording requests, recorded content, and/or viewing status of recorded content on a digital video recorder or any other suitable storage device, can inhibit the presentation of spoiler content (blocking content) in the form of social messaging to the user on the television display device or any other device (e.g., a mobile device, a tablet computing device, or a second screen device connected to the television device) [col. 6 lines 35-col. 7 lines 3, col. 10 lines 4-25].

As per claim 42, Ruffini/Kardatzke teaches “wherein the second portion of the social media page comprises  a post associated with a portion of the content that is subsequent to the playback progress by the first user,’ (Ruffini, col. 12 lines 42-80, col. 9 lines 8-24)
As per claim 43, Ruffini/Kardatzke teaches “comparing playback progresses, through the content, by the plurality of users,” (col. 12 lines 42-80, col. 9 lines 8-24);
“determining, based on the comparison of playback progresses, a least playback progress of the playback progresses of the plurality of user,” (col. 12 lines 42-80, col.
9 lines 8-24); and
“causing display of a content recommendation that is based on the least playback progress,” (col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 44, Ruffini/Kardatzke teaches “wherein the content comprises a series of episodes, and the method further comprises determining a content recommendation by":

 “determining a latest watched episode, of the series of episodes, that the user has watched/' (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24); and
“limiting the content recommendation to a maximum number of episodes subsequent to the latest 'watched episode/’ (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 45, Ruffini/Kardatzke teaches "wherein the content comprises a series of episodes, and the second portion of the social media page comprises a post associated with an episode, of the series of episodes, that has not been watched by the first user," (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
As per claim 46, Ruffini/Kardatzke teaches "causing display of a content recommendation comprising a reminder for one of the plurality of users to catch up to at least one of the other users of the plurality of users," (col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24).
                                         Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

47-49, 51-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ruffini (US 9832501) in view of Stepanov (US-20140201766-A1).
As per claim 47, Ruffins teaches “determining a group of users associated with a content service account; and determining, for each user of the group of users, a corresponding progress through content.” (Ruffini, col. 3 lines 30-50, col. 12 lines 42-80, col. 9 lines 8-24);
Ruffini does not appear to expressly disclose “determining a least progress of the progresses of the group of the users; and causing display, to the group of users, of a group content recommendation to begin playback of the content at a start point that is based on the least progress”.
	Stepanov, however, teaches feedback component can be utilized to generate feedback which can suggest future media content for viewing on viewing device. As mentioned, one or movie viewers can have the movies recommended to them altered based on determining termination of viewing, and further, associating timestamps with viewers comments. Hence, viewers who indicate `indie honor` in their profile, (e.g., via input component) can be recommended Movie X for future viewing.  Movie X may continue to be presented for viewing by viewers who find particular content distasteful, inappropriate for a particular viewing group/age, etc. (fig. 4, [0028], [0034], [0038]).    
Accordingly, in the same field of endeavor, (content recommendation based on the content progresses of the users), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Ruffini with the 
As per claim 48, Ruffini/Stepanov teaches "wherein the content comprises a series of episodes, and the method further comprises":
determining the group content recommendation by:
"determining a first user, of the group of users, having a least progress through the series of episodes/ (Ruffini, col. 3 lines 8-24, col. 12 lines 42-80, col. 9 lines 8-24);
“determining a latest watched episode, of the series of episodes, that the first user has watched,” (Ruffini, col. 3 lnes 8-24, col. 12 lines 42-80, col. 9 lines 8-24); and
“limiting the group content recommendation to a maximum number of episodes subsequent to the latest watched episode," (Ruffini, col. 3 lines 8-24, col. 12 lines 42-80, col, 9 lines 8-24).
As per claim 49, Ruffini/Stepanov teaches "based on a progress, through the content, by a first user of the group of users, selecting a portion of a social media page associated with the first user,” (Ruffini, col, 3 lines 30-50); and
“causing display of the portion of the social media page associated with the first user,” (Ruffini, col, 3 lines 30-50).

Ruffini does not appear to expressly disclose “determining a first user, of the group of users, having a least progress through the series of episodes, wherein the group content recommendation comprises a recommendation, to the group of users, to begin playback of an episode that is subsequent5 to the least progress through the series of episodes”.
	Stepanov, however, teaches feedback component can be utilized to generate feedback which can suggest future media content for viewing on viewing device. As mentioned, one or movie viewers can have the movies recommended to them altered based on determining termination of viewing, and further, associating timestamps with viewers comments. Hence, viewers who indicate `indie honor` in their profile, (e.g., via input component) can be recommended Movie X for future viewing.  Movie X may continue to be presented for viewing by viewers who find particular content distasteful, inappropriate for a particular viewing group/age, etc. (fig. 4, [0028], [0034], [0038]).    
Accordingly, in the same field of endeavor, (content recommendation based on the content progresses of the users), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Ruffini with the teaching of Stepanov by tracking the viewing histories of the users with the content progresses in order to recommend the future media contents. 
.
                                           Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ruffini (US 9832501) in view of Stepanov (US-20140201766-A1) and further in view of Kardatzke (US-8943529-B2) .
As per claim 50, Ruffini and Stepanov teaches “determining a group of users associated with a content service account”.
Ruffini and Stepanov do not appear to expressly disclose “blocking, from display to a first user of the group of users, a post associated with a portion of the content that is subsequent to a progress, through the content, by the first user”.
	Kardatzke, however, teaches with respect to social media sources, the content management application can access a social media source and social media information associated with the user and, upon analyzing the recording requests, 
Accordingly, in the same field of endeavor, (identifying content presented on the channel, etc..), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the method of Ruffini and Stepanov with the teaching of Kardatzke by using the spoiling method to block the certain media content in order to protect the privacy of the users.


.                                                         Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                      

                                                          
                                                                  

                                                                      Contact Information
10.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 24, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153